IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs December 17, 2008

           STATE OF TENNESSEE v. DERRANN WILLIAM ESTILL

                 Direct Appeal from the Criminal Court for Davidson County
                        No. 2007-A-25    J. Randall Wyatt, Jr., Judge



                      No. M2007-02782-CCA-R3-CD - Filed July 7, 2009


A Davidson County Criminal Court jury convicted the appellant, Derrann William Estill, of
aggravated kidnapping, and the appellant pled guilty to domestic assault. After a sentencing hearing,
the trial court sentenced him to concurrent sentences of seventeen years and eleven months, twenty-
nine days, respectively. On appeal, the appellant contends that (1) the trial court erred by failing to
define “possession” adequately when the jury requested a definition during deliberations, (2) the
evidence is insufficient to support the conviction for aggravated kidnapping, and (3) his sentence for
aggravated kidnapping is excessive. Based upon the record and the parties’ briefs, we affirm the
judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are Affirmed.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which JOSEPH M. TIPTON , P.J., and
THOMAS T. WOODALL, J., joined.

Jeffery A. DeVasher (on appeal), Tyler Chance Yarbro (at trial), and Jonathan F. Wing (at trial),
Nashville, Tennessee, for the appellant, Derrann William Estill.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney General;
Victor S. Johnson, III, District Attorney General; and Lisa Naylor, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                             OPINION

                                               I. Facts

        The appellant was charged with especially aggravated kidnapping and domestic assault
against his wife, Robin Rogers. Just prior to opening statements at trial, the appellant pled guilty to
domestic assault. He proceeded to trial on the remaining charge.
         Lieutenant Andrea Swisher testified that in August 2006, she was a sergeant with the
Metropolitan Nashville Police Department and was assigned to the Domestic Violence Division.
Shortly after 6:00 p.m. on August 26, Lieutenant Swisher was on patrol and received “a serious call
for service.” She went to the scene of the reported incident but did not see anything. Another officer
arrived and reported that he also had not seen anything suspicious. Lieutenant Swisher received an
incident update over her police radio and was directed to another location. The suspect vehicle, a
pickup truck, was supposedly “headed outbound on Murfreesboro Road.” Lieutenant Swisher drove
in that direction and began looking for the truck. She learned the truck had turned onto the Trevecca
University campus, so she turned into an entrance gate that was usually closed. She noticed the gate
was open, looked onto a side street, and saw the pickup truck. She got out of her patrol car, drew
her weapon, and ordered the truck’s driver, who was the appellant, onto the ground. Lieutenant
Swisher held him at gunpoint until another officer arrived.

        Lieutenant Swisher testified that she heard the victim crying hysterically inside the truck.
She approached the vehicle and saw the victim lying on her back on the passenger side. The victim’s
hands were tied together, and her hands were tied to her feet. The victim could not move and said,
“[P]lease help me, please help me.” Lieutenant Swisher crawled into the truck and tried to untie the
electrical cord that was binding the victim. However, the cord was too tight, so Lieutenant Swisher
borrowed a knife from another officer and cut the cord off the victim. She noticed that the truck’s
back window was in the bed of the truck.

        Lieutenant Swisher testified that after she helped the victim out of the truck, she saw an open
knife on the passenger seat. The victim had been lying on the knife, and Lieutenant Swisher asked
the victim if she was injured. The victim “started pointing out . . . areas that were . . . hurt,” and
Lieutenant Swisher took photographs. The victim said that the appellant had hit her on the top of
her head with his fist and that her head was hurting. Lieutenant Swisher looked for a bump on the
victim’s head and saw blood in the victim’s hair. The victim lifted her shirt, and Lieutenant Swisher
saw a bite mark on the victim’s back. The victim also had ligature marks on her arms and legs.
Lieutenant Swisher said the appellant acted arrogant in that he did not believe he had done anything
wrong. During the appellant’s booking process, Lieutenant Swisher told him that he was going to
be charged with kidnapping, and the appellant responded, “[S]he’s the one that kidnapped me.”

        On cross-examination, Lieutenant Swisher testified that she never saw a knife in the
appellant’s hands, never saw anything fall from his person, and never saw him throw anything. The
victim did not claim she had been cut or stabbed, and Lieutenant Swisher did not see those types of
injuries. Lieutenant Swisher informed the victim about obtaining an order of protection against the
appellant, but the victim did not want one. The victim also did not want to go to a hospital, so a
detective drove her home. Lieutenant Swisher acknowledged that none of her reports mentioned that
the appellant was arrogant or that he claimed the victim kidnapped him. She also acknowledged that
the victim told her the appellant only used the knife to remove the truck’s rear window. Lieutenant
Swisher did not check the appellant for injuries.




                                                 -2-
        On redirect examination, Lieutenant Swisher testified that she did not recall smelling alcohol
on the victim or the victim having slurred speech. The victim had been crying, and her face was red
from the tears. Lieutenant Swisher did not know if she would have noticed the victim was
intoxicated. The victim appeared to understand Lieutenant Swisher’s questions, gave a detailed
account of the incident, and said she had been married to the appellant for one or two months.

        The victim testified that she had known the appellant for only a couple of months before they
married on July 10, 2006. On August 26, 2006, the victim and the appellant lived together in
Nashville. She said that the incident in question began about 4:00 a.m. and that the appellant’s
personality “would change about that time every day.” The appellant began arguing with the victim
and threatening her. Suddenly, the appellant gave the victim the keys to the pickup truck and said,
“[W]ell, let’s go.” The victim got into the truck and locked all the doors. She said she was trying
to get away from the appellant because she “didn’t want to go through it again.” As the victim was
backing the truck out of the driveway, the appellant jumped into the bed of the truck. The victim
began driving “a little wild,” trying to get the appellant out of the truck. The victim stopped the
truck and told the appellant to get out, but he refused. The victim was scared and continued driving.
The appellant “popped out” the truck’s back window and bit the victim on her back, leaving a scar.
He also hit the victim on the top of her head with his fist several times.

         The victim testified that the appellant climbed into the truck, pulled her out of the driver’s
seat, and put her onto the passenger seat. The victim said that “the next thing I knew I was hogtied.”
She could only turn her head and “thought that was going to be the end of it.” She then heard a
police officer say, “[S]top, get out of the truck with your hands up.” The appellant got out, and the
victim said, “Help me.” The victim was crying and devastated, and Lieutenant Swisher took
photographs of the victim while she was tied. When the officer untied the victim, the victim
discovered that the knife had been “up under me.” She said she did not remember seeing the
appellant with the knife and that she could not remember “if I seen him with the knife trying to pop
the window out.” She said she was not worried about the knife because she was “more worried
about him.” When asked if the appellant possessed the knife prior to entering the truck, the victim
said, “I think he had it on him, because he carried it a lot.” Lieutenant Swisher took photographs of
the victim’s injuries, including the bite mark on her back, and told her about obtaining an order of
protection. However, the victim was not interested in obtaining an order. She acknowledged that
she was convicted of aggravated assault in 1998.

        On cross-examination, the victim testified that she thought she saw the knife when the
appellant opened the rear window but that she was not sure. The appellant did not cut the victim,
did not waive the knife in her face, and did not threaten her with the weapon. The victim did not
know how the knife ended up underneath her on the passenger seat. She said that the incident may
have started at 4:00 p.m., not 4:00 a.m., and that she and the appellant were arguing about being out
of crack cocaine and not having money to buy more. They had been using drugs throughout the day,
and the victim also had been drinking beer. The victim acknowledged that drug use could make a
person emotional and disoriented.



                                                 -3-
        The victim testified that about three weeks prior to this incident, she was admitted to Baptist
Hospital because the appellant tried to suffocate her by putting his hands over her mouth. She denied
that she was admitted to the hospital for a drug overdose and said that the appellant told the hospital
staff she tried to kill herself by taking a drug overdose. However, she acknowledged that drugs were
in her system and stated that if a doctor said she overdosed, then “that’s what it is, I guess.” She
denied being on drugs at trial or being under psychiatric care. She said she did not obtain an order
of protection against the appellant, that she did not want to hurt him, and that she “just wanted to go
home and get away from him.”

        On redirect examination, the victim testified that she was not “high” on drugs when the
appellant kidnapped her and that she did not feel intoxicated. Initially, the victim claimed she spent
six or seven days in Baptist Hospital during the prior incident, but she later acknowledged that she
may have spent only three days in the hospital.

                                             II. Analysis

                                    A. “Possession” Instruction

        The appellant contends that the trial court erred by failing to define “possession” adequately
when the jury requested a definition during deliberations. He contends that the trial court should
have instructed the jury only on the definition of actual possession as he had requested. The State
argues that the appellant failed to show the trial court’s instruction misled the jury. We conclude that
the appellant is not entitled to relief.

        The appellant originally was charged with especially aggravated kidnapping. As charged in
the indictment, especially aggravated kidnapping is defined as false imprisonment “[a]ccomplished
with a deadly weapon or by display of any article used or fashioned to lead the victim to reasonably
believe it to be a deadly weapon.” Tenn. Code Ann. § 39-13-305(a)(1) (2006). In the jury charge,
the trial court instructed the jury on especially aggravated kidnapping and its lesser included
offenses, including aggravated kidnapping. Regarding the aggravated kidnapping instruction, the
trial court followed Tennessee Pattern Jury Instruction 8.02 and stated as follows:

                      For you to find a defendant guilty of this offense, the State
               must have proven beyond a reasonable doubt the existence of the
               following essential elements:

                       1) that a defendant removed or confined another
                       unlawfully so as to interfere substantially with the
                       other’s liberty; and

                       2) that a defendant possessed or threatened the use of
                       a deadly weapon.



                                                  -4-
See Tennessee Pattern Jury Instruction 8.02--Criminal (11th ed. 2007); see also Tenn. Code Ann.
§ 39-13-304(a)(5).

         During deliberations, the trial court received a note from the jury, requesting a definition for
“possession.” The trial court informed the parties that it intended to instruct the jury on actual and
constructive possession. However, the defense requested that the court instruct the jury only on
actual possession, stating that “our position would be, Your Honor, that [the knife] has to be in his
physical control at the time he committed the false imprisonment.” Initially, the State agreed with
the trial court that the court should instruct the jury on actual and constructive possession. However,
the State later suggested that the trial court “let the Jury figure out what the meaning of possession
is” and instruct the jury to “use your common sense.” The trial court asked the appellant whether
he preferred the common sense instruction or an instruction on both actual and constructive
possession. The appellant reiterated that he preferred an instruction only on actual possession.
When asked to choose between the common sense instruction or an instruction on both actual and
constructive possession, the appellant stated that he preferred the common sense instruction. The
trial court then instructed the jury as follows:

                Okay. I got your little question and maybe have the definition of
                possession. I’m afraid I may not give you a perfect answer to that at
                all. But I’m going to ask you to just use your common sense and
                understanding of what possession means. The Jury instructions that
                you have are adequate pattern instructions that we use on this
                particular kind of charge. . . . But I’m going to ask you, if you would,
                please, to read the instructions that you have and using your common
                sense, just interpret what our instructions are that the pattern that we
                use on this particular kind of charge and apply . . . your common
                sense to that.

The appellant contends that the trial court should have instructed the jury on actual possession.

         “It is the duty of a trial judge to give a complete charge of the law applicable to the facts of
a case.” State v. Harbison, 704 S.W.2d 314, 319 (Tenn. 1986). In other words, “a defendant has a
constitutional right to a correct and complete charge of the law.” State v. Teel, 793 S.W.2d 236, 249
(Tenn. 1990). Generally, the trial court must instruct the jury on the rules of law applicable to the
issues that are fairly raised by the evidence adduced at trial. State v. Townes, 56 S.W.3d 30, 36
(Tenn. Crim. App. 2000), overruled on other grounds by State v. Terry, 118 S.W.3d 355 (Tenn.
2003). In determining whether jury instructions are erroneous, this court must review the charge in
its entirety and invalidate the charge only if, when read as a whole, it fails to fairly submit the legal
issues or misleads the jury as to the applicable law. State v. Vann, 976 S.W.2d 93, 101 (Tenn. 1998).
“The proper function of a special instruction is to supply an omission or correct a mistake made in
the general charge, to present a material question not treated in the general charge, or to limit, extend,
eliminate, or more accurately define a proposition already submitted to the jury.” State v. Cozart,
54 S.W.3d 242, 245 (Tenn. 2001).


                                                   -5-
        Initially, we note that although the pattern instruction for aggravated kidnapping defines
terms such as “unlawful” and “deadly weapon,” it does not define “possession.” See Tennessee
Pattern Jury Instruction 8.02--Criminal (11th ed. 2007); see also State v. Edmondson, 231 S.W.3d
925, 928 (Tenn. 2007) (noting that “possession” is not defined in our criminal code). Nevertheless,
this court has often noted that for crimes involving the possession of a deadly weapon, the possession
can be either actual or constructive. See State v. Moore, 703 S.W.2d 183, 186 (Tenn. Crim. App.
1985) (aggravated rape); State v. Keith Latrell Jackson, No. M2004-00562-CCA-R3-CD, 2005 Tenn.
Crim. App. LEXIS 339, at *30 (Nashville, Apr. 12, 2005) (possession of a firearm during the
commission of or escape from an offense); State v. Larry Arnell Adams, No.
E2002-03046-CCA-R3-CD, 2004 Tenn. Crim. App. LEXIS 580, *67 (Knoxville, June 30, 2004)
(aggravated spousal rape); State v. Ronald Killebrew, No. W2003-02008-CCA-R3-CD, 2004 Tenn.
Crim. App. LEXIS 472, *6 (Jackson, May 26, 2004) (felon in possession of a handgun). To
establish constructive possession, it must be shown that the person accused had the power and
intention at a given time to exercise dominion and control over the object directly or through others.
See State v. Cooper, 736 S.W.2d 125, 129 (Tenn. Crim. App. 1987).

         Although the appellant contends that the trial court should have instructed the jury on actual
possession only, that would have been an incorrect statement of the law. Therefore, the trial court
did not err by refusing to instruct the jury as the appellant had requested. However, the trial court
should have instructed the jury on actual and constructive possession. In any event, we conclude that
the trial court’s failure to define possession for the jury was harmless. The jury obviously considered
the evidence and the trial court’s instructions carefully, rejecting the State’s theory that the appellant
used the knife to kidnap the victim and concluding that the appellant only possessed the weapon
during the kidnapping. We believe the jury would have reached the same result even if the trial court
had instructed the jury on actual and constructive possession. Furthermore, as we will discuss in the
next section, the evidence is sufficient to support aggravated kidnapping under a theory of either
actual or constructive possession. Therefore, we conclude that the trial court’s failure to define
“possession” was harmless error.

                                    B. Sufficiency of the Evidence

        The appellant contends that the evidence is insufficient to support his aggravated kidnapping
conviction because the proof at trial failed to show that he actually or constructively possessed the
knife. In support of his argument, he notes that the victim testified that she did not see the appellant
with the knife, that the appellant did not use the knife to threaten her, and that she did not see the
knife until the police found it on the passenger seat. The State argues that the evidence is sufficient.
We agree with the State.

        When an appellant challenges the sufficiency of the convicting evidence, the standard for
review by an appellate court is “whether, after viewing the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the crime beyond
a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); see Tenn.
R. App. P. 13(e). The State is entitled to the strongest legitimate view of the evidence and all


                                                   -6-
reasonable or legitimate inferences which may be drawn therefrom. State v. Cabbage, 571 S.W.2d
832, 835 (Tenn. 1978). Questions concerning the credibility of witnesses and the weight and value
to be afforded the evidence, as well as all factual issues raised by the evidence, are resolved by the
trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). This court will not reweigh or
reevaluate the evidence, nor will this court substitute its inferences drawn from the circumstantial
evidence for those inferences drawn by the jury. Id. Because a jury conviction removes the
presumption of innocence with which a defendant is initially cloaked at trial and replaces it on appeal
with one of guilt, a convicted defendant has the burden of demonstrating to this court that the
evidence is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

         Aggravated kidnapping, as it would apply to the facts of this case, is defined as false
imprisonment committed while the defendant possesses a deadly weapon or threatens the use of a
deadly weapon. Tenn. Code Ann. § 39-13-304(a)(5). As stated previously, possession can be either
actual or constructive. As stated previously, to establish constructive possession, it must be shown
that the person accused had the power and intention at a given time to exercise dominion and control
over the object directly or through others. See Cooper, 736 S.W.2d at 129. “In other words,
‘constructive possession is the ability to reduce an object to actual possession.’” Id. (quoting State
v. Williams, 623 S.W.2d 121, 125 (Tenn. Crim. App. 1981)).

        The victim testified on direct examination that although she did not remember if the appellant
used the knife to take out the truck’s back window, she thought the knife was on his person because
he often carried it. Upon questioning by the defense, the victim also testified that she thought she
saw the appellant with the knife when he opened the rear window. Furthermore, Lieutenant Swisher
acknowledged on cross-examination that the victim told her the appellant used the weapon to remove
the window. Based on this testimony, the evidence supports a conclusion that the appellant actually
possessed the knife when he kidnapped the victim. The jury was not required to find that the
appellant used or threatened the victim with the knife in order to find him guilty. See Tenn. Code
Ann. § 39-13-304, Sentencing Commission Comments.

       The evidence also established that after the appellant was arrested, Lieutenant Swisher found
the appellant’s open knife underneath the victim on the passenger seat. Therefore, even if the jury
did not believe the appellant actually possessed the knife, the jury could have concluded that he
constructively possessed it because he had the ready ability to actually possess it. The evidence is
more than sufficient to support the appellant’s conviction for aggravated kidnapping.

                                           C. Sentencing

      The appellant contends that his sentence is excessive because the trial court misapplied an
enhancement factor. We disagree.

       At the appellant’s sentencing hearing, Steven Anthony Montgomery, an assistant professor
of psychiatry at Vanderbilt University, testified that he interviewed the appellant for about three
hours on June 9, 2007. The appellant reported that his father was abusive and left the family when


                                                 -7-
the appellant was about three years old. The appellant rarely saw his father and was forced to start
working when he was about six years old in order to support the family. Many of the appellant’s
paternal relatives were addicted to cocaine, and a maternal uncle was dependent on alcohol. Three
of the appellant’s sisters had been prescribed anti-depressant medications.

         Dr. Montgomery testified that the appellant was in a car accident in February 1989 and that
“the majority of the right side of his face was essentially ripped off.” In a subsequent serious car
accident, the appellant received a gash to his head and lost consciousness. In addition to the head
injuries from the car accidents, the appellant received head injuries from boxing and fighting. An
I.Q. test revealed the appellant had an I.Q. of 80, the low end of the normal range, and an MRI
showed the front part of his brain was smaller than normal. Dr. Montgomery stated that the front
part of the brain was involved with curbing impulses and that he diagnosed the appellant with
Impulse Control Disorder. The appellant also suffered from hypothyroidism, high blood pressure,
a viral type of hepatitis, degenerative disc disease in his back, and headaches. Dr. Montgomery said
he thought psychiatric medications would help the appellant control his impulsiveness.

       Dr. Montgomery testified that the appellant joined the United States Navy when he was
seventeen years old and was deployed to combat areas of Vietnam. The appellant served as a “hole
technician,” and one of his duties allegedly was “to help fish dead bodies out of the ocean.” The
appellant began drinking heavily as a teenager and became addicted to alcohol. He began using
cocaine in the mid-1980’s and also used various other illegal drugs. Dr. Montgomery stated that the
appellant exhibited signs of willingness to cooperate and participate in treatment for his substance
abuse.

       On cross-examination, Dr. Montgomery acknowledged that the appellant exhibited violent
behaviors prior to his 1989 car accident. He explained that many genetic and environmental factors
could cause a person to develop violent behaviors.

        The appellant’s presentence report was introduced into evidence. According to the report,
the then fifty-three-year-old appellant was disabled and received Social Security disability income.
The report shows that the appellant served five years in the United States Navy and was honorably
discharged in 1975. In the report, the appellant stated that he began using marijuana in 1975 and
cocaine in 1984 but that he had not used cocaine since 1985 or 1986. He stated that his 1989 car
accident resulted in his being blind in one eye, and he described his physical health as “fair.” He
stated in the report that he was declared disabled in 1987 due to “shell shock” from his service in
Vietnam and his 1989 car accident. According to the report, the appellant completed substance
abuse treatment programs in 1988 and 2006 and completed an anger management program while he
was incarcerated in 2006. The report shows that the appellant had convictions for various offenses
since 1978, including convictions for armed robbery, possession of a firearm with intent to go armed,
driving on a suspended license, driving on a revoked license, possession of a gambling device,
misdemeanor theft, disorderly conduct, driving under the influence, and misdemeanor possession
of a controlled substance.



                                                -8-
        The trial court ruled that the appellant was a Range II, multiple offender and noted that his
range of punishment for the aggravated kidnapping conviction, a Class B felony, was twelve to
twenty years. The trial court applied enhancement factor (1), that the appellant “has a previous
history of criminal convictions or criminal behavior, in addition to those necessary to establish the
appropriate range,” and factor (5), that the appellant “treated, or allowed a victim to be treated, with
exceptional cruelty during the commission of the offense.” Tenn. Code Ann. § 40-35-114(1), (5)
(2006). In mitigation, the trial court noted that the appellant had been honorably discharged from
the Navy and suffered from physical and mental problems. See Tenn. Code Ann. § 40-35-113(13).
The trial court sentenced the appellant to seventeen years in confinement for the aggravated
kidnapping conviction and ordered that he serve a concurrent eleven-month, twenty-nine-day
sentence for the domestic assault conviction.

        Appellate review of the length, range or manner of service of a sentence is de novo. See
Tenn. Code Ann. § 40-35-401(d). In conducting its de novo review, this court considers the
following factors: (1) the evidence, if any, received at the trial and the sentencing hearing; (2) the
presentence report; (3) the principles of sentencing and arguments as to sentencing alternatives; (4)
the nature and characteristics of the criminal conduct involved; (5) evidence and information offered
by the parties on enhancement and mitigating factors; (6) any statistical information provided by the
administrative office of the courts as to sentencing practices for similar offenses in Tennessee; and
(7) any statement by the appellant in his own behalf. See Tenn. Code Ann. §§ 40-35-102, -103, -210
(2006); see also State v. Ashby, 823 S.W.2d 166, 168 (Tenn. 1991). The burden is on the appellant
to demonstrate the impropriety of his sentence. See Tenn. Code Ann. § 40-35-401, Sentencing
Commission Comments. Moreover, if the record reveals that the trial court adequately considered
sentencing principles and all relevant facts and circumstances, this court will accord the trial court’s
determinations a presumption of correctness. Id. at (d); Ashby, 823 S.W.2d at 169.

        The appellant contends that his sentence is excessive because the trial court misapplied
enhancement factor (5), that he treated the victim with exceptional cruelty. He argues that the facts
do not show he tortured the victim or treated her in a manner that justifies application of the factor.


       Enhancement factor (5) regarding exceptional cruelty is generally applied to cases involving
abuse or torture. State v. Williams, 920 S.W.2d 247, 259 (Tenn. Crim. App. 1995). Before a trial
court may apply enhancement factor (5), the facts of the case must support a “finding of cruelty
under the statute ‘over and above’ what is required to sustain a conviction for [the] offense.” State
v. Arnett, 49 S.W.3d 250, 258 (Tenn. 2001).

        The trial court applied enhancement factor (5) based on the fact that the appellant hog-tied
the victim, leaving ligature marks on her arms and legs, and based on the “terror and the trauma that
she was put through in this ordeal.” Although a close question, we conclude that the trial court
properly applied the enhancement factor. In our view, the appellant’s biting the victim on her back,
hog-tying her, and hitting her on the top of her head repeatedly with his fist goes over and above



                                                  -9-
what was required for aggravated kidnapping. In any event, the appellant’s extensive criminal
history justifies his seventeen-year sentence. Therefore, he is not entitled to relief.

                                        III. Conclusion

       Based upon the record and the parties’ briefs, we affirm the judgments of the trial court.

                                                      ___________________________________
                                                      NORMA McGEE OGLE, JUDGE




                                               -10-